DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7, 15-27 and 38-42 in the reply filed on 07/11/2022 is acknowledged. Specifically, Applicant’s remark that claims 4-7 are not specific to the MIM structure and should be joined with Group I was found persuasive. Examiner appreciates the remark and the claims 4-7 are now joined to Group I.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/02/2021 and 03/17/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 26 recites the limitation "a low Dk and Df" in line 2.  The term “low” is vague and a relative term that renders the claim indefinite.  The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably appraised of the scope of the invention.  An artisan doing measuring and testing would not know at what point "low" within the scope of the claim had been accomplished because nothing within the disclosure establishes when a sufficient “low” occurs.   
The examiner is aware of usage of the term "low" must be analyzed to determine whether this usage is definite or not to one in the field of invention, but in this case, the term has not been defined, lack of boundaries  and is a relative term
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 15-20, 22, 24-27, 38 and 39 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liao (US 2020/0127366 A1).
Regarding claim 1, Liao teaches an antenna on glass device comprising: 
an air cavity (Fig. 1A, 12o, [0045] an opening12o) at least partially formed in a photosensitive glass substrate (Fig. 1A, 11, [0042] the support structure 11, photosensitive materials, [0043] silicate glass); 
an air cavity structure that at least partially encloses the air cavity ([0044] a step structure 11s1 and 11s2), wherein the air cavity structure at least partially formed from the photosensitive glass substrate (Fig. 1A, 11 and 11s2); 
an antenna (Fig. 1A, 12, [0045] antenna 12) formed from portion of a top conductive layer disposed on a top surface of the air cavity structure (Figs. 1A, 1B, 12a, [0046] antenna pattern 12a ), wherein the antenna at least partially overlaps the air cavity (Fig. 1A); and 
a metallization structure having a bottom conductive layer disposed on a bottom surface of the air cavity structure (Fig. 1A, 10m1, [0048] metal layer 10m1), wherein the bottom conductive layer is electrically coupled to the top conductive layer by a conductive pillar (Fig. 1A, 12f, [0048] the connection structure 12f including a metal pillar) disposed through the photosensitive glass substrate (Fig. 1A, 11).
Regarding claim 2, all the limitations of claim 1 are taught by Liao.
Liao further teaches the antenna device further comprising: an etch hole that extends to the air cavity through a portion of the air cavity structure (Figs. 1A, 1B, 12o openings, see Fig. 10C and [0188] insulation layer 41 is removed by etching).
Regarding claim 3, all the limitations of claim 2 are taught by Liao.
Liao further teaches the antenna device wherein the portion is on a top beam of the air cavity structure (Figs. 1A, 1B, 12o is formed after 11 is removed including its top portion of the location).
Regarding claim 4, all the limitations of claim 1 are taught by Liao.
Liao further teaches the antenna device further comprising a top insulating layer (Fig. 5A, 13m, [0081] protection layer 13m, [0060] The protection layer may be an insulation layer), wherein the top insulating layer disposed over the top conductive layer (Fig. 5A, 13m).
Regarding claim 5, all the limitations of claim 4 are taught by Liao.
Liao further teaches the antenna device wherein the top insulating layer is formed from at least one of silicon dioxide (SiO2), an organic polymeric dielectric, polyimide (PI), polynorbornene, benzocyclobutene (BCB), polytetrafluoroethylene (PTFE) or silicone based polymeric dielectrics ([0060]).
Regarding claim 6, all the limitations of claim 1 are taught by Liao.
Liao further teaches the antenna device wherein the top conductive layer and the bottom conductive layer may each be formed of at least one of copper (Cu), silver (Ag), gold (Au), aluminum (Al), tungsten (W), nickel (Ni), or combinations thereof ([0047]).
Regarding claim 7, all the limitations of claim 1 are taught by Liao.
Liao further teaches the antenna device wherein the conductive pillar is a through- glass via (TGV) ([0048] stacked vias; Fig. 5B, [0085] 11v, a through via).
Regarding claim 15, all the limitations of claim 1 are taught by Liao.
Liao further teaches the antenna device wherein the air cavity structure substantially encloses the air cavity (Figs. 1A, 1B, space between 12 and 11 and 10m1/10).
Regarding claim 16, all the limitations of claim 1 are taught by Liao.
Liao further teaches the antenna device wherein the air cavity structure is formed from a plurality of air cavities and each air cavity is connected by one or more cavity vents (Figs. 1A, 1B, 4 openings 12o).
Regarding claim 17, all the limitations of claim 1 are taught by Liao.
Liao further teaches the antenna device wherein the air cavity structure has an open side (Figs. 1A, 1B, 12o).
Regarding claim 18, all the limitations of claim 17 are taught by Liao.
Liao further teaches the antenna device wherein the open side is a top side of the air cavity structure (Figs. 1A, 1B, 12o) and a beam is formed substantially vertical in the air cavity to help support the top conductive layer (Figs. 1A, 1B, 12f).
Regarding claim 19, all the limitations of claim 17 are taught by Liao.
Liao further teaches the antenna device wherein the open side is a bottom side of the air cavity structure (Fig. 5A, bottom side opening 12o as compared to top side opening 13o).
Regarding claim 20, all the limitations of claim 1 are taught by Liao.
Liao further teaches the antenna device further comprising: a bottom portion of the air cavity structure, wherein the bottom portion comprises a second glass material (Fig. 1A, [0041] The substrate 10 may be a polymer-impregnated glass-fiber-based copper foil laminate).
Regarding claim 22, all the limitations of claim 20 are taught by Liao.
Liao further teaches the antenna device wherein the photosensitive glass substrate and the second glass material have different permittivity (Dk) and loss tangent (Df) values ([0050], Fig. 1A, 11 and 10 are different materials, thus different Dk and Df).
Regarding claim 24, all the limitations of claim 20 are taught by Liao.
Liao further teaches the antenna device wherein the bottom conductive layer is formed on a bottom surface of the bottom portion of the air cavity structure (Fig. 1A, 10m1 is formed on 10).
Regarding claim 25, all the limitations of claim 1 are taught by Liao.
Liao further teaches the antenna device further comprising  a top beam of the air cavity structure (Fig. 2A, 12m, [0060] 12m may be a dielectric material), wherein the top beam is formed from a second material ([0060] 12m may be a dielectric material) and the air cavity structure substantially encloses the air cavity (Fig. 2A).
Regarding claim 26, all the limitations of claim 25 are taught by Liao.
Liao further teaches the antenna device wherein the second material forming the top beam is a low Dk and Df dielectric material ([0050]).
Regarding claim 27, all the limitations of claim 25 are taught by Liao.
Liao further teaches the antenna device wherein the second material is at least one of silicon dioxide (SiO2) or benzocyclobutene (BCB) ([0043] silicon oxide).
Regarding claim 38, this claim has substantially the same subject matter as that in claim 1. Therefore, claim 38 is rejected under the same rationale as claim 1 above.
Regarding claim 39, this claim has substantially the same subject matter as that in claim 2. Therefore, claim 39 is rejected under the same rationale as claim 2 above.
Allowable Subject Matter
Claims 21, 23 and 40-42 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 21, the prior arts fail to teach or reasonably suggest an antenna on glass device comprising a bonding layer, wherein the bonding layer is disposed between the photosensitive glass substrate and the second glass material, in combination with the other limitations of the claim.
Regarding claim 23, the prior arts fail to teach or reasonably suggest an antenna on glass device wherein the conductive pillar extends through the second glass material, in combination with the other limitations of the claim.
Regarding claim 40, the prior arts fail to teach or reasonably suggest a method, wherein forming the air cavity comprises: defining a cavity region in the photosensitive glass substrate; converting glass material in the cavity region to a ceramic material; and removing the ceramic material to form the air cavity, in combination with the other limitations of the claim.
Claims 41 and 42 are objected to due to their dependencies to claim 40 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Pertinent Prior Art
 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schrems (US 2021/0084747 A1) teaches a photo-imageable material like such as benzocyclobutene. See paragraph [0044].
Koller (US 2020/0373259 A1) teaches an antenna with air cavity formed from photosensitive dielectric layer. See Figs. 2 and 3.
EID (US 2020/0235716 A1) teaches a resonator formed with air cavity. See Fig. 1 and Fig. 3.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKJIN KIM whose telephone number is (571)272-1487. The examiner can normally be reached M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEOKJIN KIM/Primary Examiner, Art Unit 2844